Citation Nr: 0026508	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for facial and dental injuries incurred 
during a course of a VA vocational rehabilitation program.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to November 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's facial and dental injuries and any incident of a VA 
vocational rehabilitation program.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for facial and dental injuries incurred during a 
course of a VA vocational rehabilitation program is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997, as is the case here.  Such 
a showing is not required for claims filed prior to October 
1, 1997.  See generally Brown v. Gardner, 513 U.S. 115 
(1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

Compensation for disability resulting from the pursuit of a 
VA vocational rehabilitation program is not payable unless 
there is established a direct (i.e., proximate) causal 
connection between the injury or the aggravation of an 
existing injury and some essential activity or function which 
is within the scope of the vocational rehabilitation course, 
not necessarily limited to activities or functions 
specifically designated by the VA in the individual case, 
since ordinarily it is not to be expected that each and every 
different function and act of a veteran pursuant to his or 
her course of training will be particularly specified in the 
outline of the course or training program.  For example, a 
disability resulting from the use of an item of mechanical or 
other equipment is within the purview of the statute if 
training in its use is implicit within the prescribed program 
or course outlined or if its use is implicit in the 
performance of some task or operation the trainee must learn 
to perform, although such use may not be specifically 
mentioned in the training program.  In determining whether 
the element of direct or proximate causation is present, it 
remains necessary for a distinction to be made between an 
injury arising out of an act performed in pursuance of the 
course of training (a required "learning activity") and one 
arising out of an activity which is incident to, related to, 
or coexistent with the pursuit of the program of training.  
See 38 C.F.R. § 3.358(c)(5).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has contended that he should be 
compensated for facial and dental injuries because such 
injuries resulted from an April 1987 bicycle crash that 
occurred when he was returning home from VA vocational 
rehabilitation classes held at the University of South 
Dakota.  He provided testimony to this effect during his June 
1999 VA hearing and has also submitted lay statements from 
several acquaintances in support of his claim.

There is evidence of record showing that the veteran 
sustained injuries in April 1987 and that he was a student at 
the University of South Dakota at that time.  The claim file 
contains a transcript from the University of South Dakota 
showing that the veteran was enrolled in classes in the 
spring of 1987, and the police report of his bicycle accident 
suggests that this accident occurred in the vicinity of the 
campus.  Immediately following the accident, the veteran was 
treated for facial lacerations at Dakota Hospital in 
Vermilion, South Dakota.  He was subsequently transferred to 
a VA facility, and records from this facility indicate that 
he sustained a three centimeter laceration of the dorsum of 
the nose, complete full thickness loss of the entire nasal 
tip, a four centimeter degloving injury at the left base of 
the nose, a five centimeter buccoaveolar degloving injury, 
and a maxillary aveolar fracture.  He underwent surgery for 
repair of these injuries in May 1987.  An August 1998 
statement from Randy Houska, D.D.S., indicates that the 
veteran had reported an injury to the teeth "in a bicycle 
accident while on duty while in the service," but Dr. Houska 
provided no further commentary regarding the etiology of any 
current teeth problems.

While the Board does not dispute the veteran's contentions as 
to the nature and timing of his alleged injuries, 38 C.F.R. 
§ 3.358(c)(5) contains specific criteria as to the 
circumstances in which an alleged injury can be found to have 
had a proximate relationship with a program of VA vocational 
rehabilitation training.  In this case, the Board observes 
that an August 1998 VA Report of Contact reflects that the 
RO's search for vocational rehabilitation training records of 
the veteran was negative, although the record does contain a 
vocational rehabilitation plan dated in December 1986.  In 
any event, there is no documentary evidence of record 
suggesting that the veteran's activities at the time of the 
April 1987 bicycle accident were explicitly within the scope 
of, or otherwise implicit in, a course of vocational 
rehabilitation training, even assuming that the college 
classes taken in the spring of 1987 were part of such a 
course.  The absence of evidence, other than the veteran's 
lay arguments, suggesting that his transportation by bicycle 
was anything other than an activity coexistent with the 
reported vocational rehabilitation training thus warrants the 
finding that his injuries were not causally related to such a 
course of training.

Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA vocational 
rehabilitation treatment is his lay opinion, as described 
above.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries, allegedly incurred during the 
course of a VA vocational rehabilitation program, is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the claim is well grounded, and the Board denies 
the same claim as not well grounded.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under 38 U.S.C.A. § 1151 for facial and dental 
injuries incurred during a course of a VA vocational 
rehabilitation program is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

